DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-3, 6, 7, 9 & 13-15 are objected to because of the following informalities:
Claims 1, 4 & 7 each recite: “a sensor is provided in at least any one of…” appears it should read “a sensor is provided in at least one of…” (i.e. “any” appears extraneous / informal). 
Claims 3, 9, 13 & 15 recite: “wherein the first flat surface is positioned on an inner side than the annular seal protrusion, and the second flat surface is positioned on an outer side than the annular seal protrusion” which is grammatically informal. As best understood, this should read “wherein the first flat surface is positioned on an inner side relative to the annular seal protrusion, and the second flat surface is positioned on an outer side relative to the annular seal protrusion” or an appropriate equivalent. 
Claims 6 & 14 recite: “wherein the first flat surfaces are positioned on an inner side than the annular seal protrusions, and the second flat surfaces are positioned on an outer side than the annular seal protrusions” which is grammatically informal. As best understood, this should read “wherein the first flat surfaces are positioned on an inner side relative to the annular seal 
Claim 14, line 1: “he joint according to claim 5…” appears it should read “The joint according to claim 5…”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a second flat surface formed at a position more distant from the gasket as compared with the first flat surface” (lines 8-10). As best understood in view of the specification, while this relationship is true while the seal structure is not tightened (fig. 2), when the seal structure is fully tightened (fig. 3), the gasket contacts each of the first and second flat surfaces such that the second flat surface would not be “at a position more distant from the gasket”. This inconsistency or conflict causes the scope of the claim to take on an unreasonable degree of uncertainty. 
Claims 4 & 7 recite corresponding limitations (claim 4, lines 8-10; claim 7, lines 8-10) which render the respective claims indefinite for the same reasons. 

Claim 4 further recites “a sensor is provided in at least any one of the second flat surface and a part of the gasket facing the second flat surface” (lines 11-12), however, claim 4 includes a pair of joint members, each having second flat surfaces facing the gasket. It is unclear if claim 4 requires that each second flat surface / gasket interface have at least one sensor (such that at least two sensors are required) or if only one sensor is required for the whole seal structure. 

Claims 10 & 16-18 each recite “a monitoring system… comprising: a communication unit receiving a signal from the sensor; and a determination unit determining a pass/fail of a tightening state of the joint by comparing the signal received from the sensor with a given 
In the instant case, the claims appear to set forth an apparatus (a monitoring system comprising: a communication unit and a determination unit) but also appear to include method-specific limitations (i.e. the communication unit “receiving a signal from the sensor”; the determination unit “determining a pass/fail”) such that the claim appears directed simultaneously to both the product and the process of using the product. 
By contrast, if the above limitations instead stated (for example) that the communication unit was configured to receive a signal from the sensor, and the determination unit was configured to perform such a determination (or equivalent), then it would be clear that the limitations were functional limitations of the product rather than method steps. 

Claims 11 & 19 each recite “wherein a warning is given when the tightening state is a fail” which renders the claims indefinite for several reasons. 
First, this appears to be a method step limitation, however, claims 11 & 19 are directed to a “monitoring system” (i.e. a product). As set forth with respect to claims 10 & 16-18 above, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. 
Second, it is unclear what element or component is responsible for giving this warning. By way of example, the claim may be interpreted as a user / operator giving the warning, rather than a component of the system itself performing this function.  
As best understood, this limitation is intended to establish that the determination unit provides a warning when the determination unit determines that the tightening state has failed, but this is not clearly set forth. 

Claims 12 & 20 each recite “wherein a warning is given and a valve provided in the flow path including the joint is closed and opened” which renders the claims indefinite for several reasons.
First, while claim 4 (from which both claims 12 & 20 indirectly depend) recites that the joint comprises a pair of joint members “forming a flow path”, the claims do not necessarily establish that the joint is “included” in a flow path. In other words, while claims 12 & 20 appear to be relying on the “flow path” of claim 4 for antecedent basis support, the scope of the “flow path” recited in claims 12 & 20 (i.e. a flow path including the joint and a valve) does not appear to correspond to the scope of the “flow path” defined in claim 4 (i.e. a flow path within the joint). 
Second, this limitation appears to be defining a method step, however, claims 12 & 20 are directed to a “fluid supply apparatus” (i.e. a product). As set forth with respect to claims 10, 11 & 16-19 above, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. 
Third, it is unclear if “a warning” is intending to refer to the same “warning” as recited in claims 11 & 19, or if this is intended to be a different warning. If this is intended to be a different warning, it is unclear what the conditions of issuing the warning are supposed to be. 
Next, the step of “a valve provided in the flow path including the joint is closed and opened” raises several issues. 
It is unclear if the step of closing and opening the valve is supposed to be performed as a result of the warning given, or if this may be an unrelated process step. 
Additionally, it is unclear what the scope, purpose or relevance is of the valve being “closed and opened”, which causes the claim to take on an unreasonable degree of uncertainty. In particular, it is unclear if this is intended to be a valve cycling step (i.e. closing and opening the valve as a diagnostic step of some kind), or if this limitation contains an error (e.g. through mistranslation from the foreign priority document) and was instead supposed to establish that a or opened, or otherwise that one valve is closed while another valve is opened, etc. (or some reasonable equivalent). 
Finally, it is unclear what element or component is responsible for giving this warning and/or opening and closing the valve. By way of example, the claim may be interpreted as a user / operator giving the warning and closing or opening the valve, rather than a component of the system itself performing these functions. 

Claims listed in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6, 13 & 14 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi et al. (US 5,720,505; hereafter Ohmi) in view of Anton et al. (US 2016/0298796; hereafter Anton). 
Regarding claim 1, Ohmi discloses (figs. 1-4) a seal structure comprising: 
a joint member (1 or 2) forming a flow path (see fig. 1); and 
a gasket (3) facing the joint member and forming a seal with respect to the joint member, wherein a surface of the joint member facing the gasket includes a first flat surface (15 or 16), an annular seal protrusion (7 or 8) protruding from the first flat surface and a second flat surface (17 or 18) formed at a position more distant from the gasket as compared with the first flat surface (col. 6, lines 9-11: “the outer faces 17, 18 are recessed from the respective inner flat faces 15, 16 by 0.02 mm”). 
Ohmi further disclose a clearance G2 (fig. 3) between the second flat surface (17, 18) and a part of the gasket (3) facing the second flat surface, explaining that “When the joint is tightened up properly, the outer clearance G2…diminishes to zero as shown in FIG. 4” (col. 5, lines 56-58); “the gasket 3 and the seal projections 7, 8 are so dimensioned as to eliminate the clearances G1, G2 between the gasket 3 and the joint members 1, 2 when the tightening torque reaches the proper value…the outer flat faces 17, 18 contact the gasket when the nut 4 is rotated through 68 degrees from the manually rotated positon as a reference position” (col. 6, lines 3-7).  
 Ohmi does not explicitly disclose the additional limitation wherein a sensor is provided in at least any one of the second flat surface and a part of the gasket facing the second flat surface.
Anton teaches (e.g., fig. 6) a seal structure comprising a joint member (e.g. 40; or 30, which is a part of body 14) and a gasket (48’) facing a flat surface (32 or 46) of the joint 
Anton explicitly states “it should be noted that the locations of the sensors 120a, 120b illustrated are exemplary and will be selected as a matter of design choice based on what the sensor function and configuration will be. Additionally, the sensors may be embedded in the seal 48’ body or surface mounted or otherwise attached or integrated with the seal 48’. For example, the non-wetted sensor 120b may be recessed in a counterbore of the seal 48’ so that it can measure stress or pressure of the conduit end C1 against the seal pocket 64 to detect or sense bottoming of the conduit C in the fitting” (para. 66). 
In an alternative embodiment of fig. 8A, Anton teaches a gasket (1280) facing flat surfaces of two joint members (i.e. glands 1282 and 1284), wherein the gasket has a sensor 1286. Here, Anton explains, “the sensors may be wetted or non-wetted as needed, and sensors may optionally be included with either or both of the glands” (para. 88, lines 1-5). 
Anton suggests that sensors may “provide feedback on the condition or success of fitting installation in a fluid system – e.g…. tube bottoming, turns of the nut…. In use, sensors provide indication of changes in the installation – e.g. nut turning, tube slippage…any other impending dysfunction.” (para. 92). 
Finally, Anton suggests that such sensors can be used to “measure conduit and component loads and relative positions of both initially sufficient and sustained-in-use installed fitting pull-up.” (para. 106). 

As a result, the limitations of claim 1 are met or otherwise rendered obvious. 

Regarding claim 2, the seal structure of Ohmi, as modified above, reads on the additional limitation wherein the sensor is a strain sensor or a pressure sensor.
In particular, Anton suggests that such sensors may be strain sensors (e.g., para. 70, lines 23-26; para. 76, lines 7-10: “a strain gauge may be used for a non-wetted sensor 120b”) or pressure sensors (e.g. para. 64, lines 23-26: “a non-wetted sensor 120b may include, pressure…”; para. 70, lines 2-10). 

Regarding claims 3 & 13, the seal structure of Ohmi, as modified above, reads on the additional limitations wherein the first flat surface (15 or 16) is positioned on an inner side than the annular seal protrusion (7 or 8), and the second flat surface (17 or 18) is positioned on an outer side than the annular seal protrusion (see figs. 1-4).



claim 4, Ohmi discloses (figs. 1-4) a joint comprising: 
a pair of joint members (1 & 2) forming a flow path (see fig. 1); 
an annular gasket (3) interposed between the pair of joint members (figs. 1, 3 & 4); and 
a tightening means (4) for connecting the pair of joint members (see fig. 1), 
wherein surfaces of the joint members facing the gasket include first flat surfaces (15 & 16), annular seal protrusions (7 & 8) protruding from the first flat surfaces and second flat surfaces (17 & 18) formed at positions more distant from the gasket as compared with the first flat surfaces (col. 6, lines 9-11: “the outer faces 17, 18 are recessed from the respective inner flat faces 15, 16 by 0.02 mm”). 
Ohmi further disclose a clearance G2 (fig. 3) between the second flat surfaces (17, 18) and a part of the gasket (3) facing the second flat surfaces, explaining that “When the joint is tightened up properly, the outer clearance G2…diminishes to zero as shown in FIG. 4” (col. 5, lines 56-58); “the gasket 3 and the seal projections 7, 8 are so dimensioned as to eliminate the clearances G1, G2 between the gasket 3 and the joint members 1, 2 when the tightening torque reaches the proper value…the outer flat faces 17, 18 contact the gasket when the nut 4 is rotated through 68 degrees from the manually rotated positon as a reference position” (col. 6, lines 3-7).  
 Ohmi does not explicitly disclose the additional limitation wherein a sensor is provided in at least any one of the second flat surface and a part of the gasket facing the second flat surface.
Anton teaches that sensors may be added to seal gaskets and joint members in conduit fittings, such sensors taking on a wide variety of forms and functions, as set forth in detail in the grounds of rejection for claim 1 above. For example, Anton suggests that strain or pressure sensors may be provided to a gasket / joint to monitor fitting take-up during installation and use, and that the locations of such sensors may be selected as a matter of design choice based on the sensor function and configuration. 

As a result, the limitations of claim 4 are met or otherwise rendered obvious. 

Regarding claim 5, the joint of Ohmi, as modified above, reads on the additional limitation wherein the sensor is a strain sensor or a pressure sensor.
In particular, Anton suggests that such sensors may be strain sensors (e.g., para. 70, lines 23-26; para. 76, lines 7-10: “a strain gauge may be used for a non-wetted sensor 120b”) or pressure sensors (e.g. para. 64, lines 23-26: “a non-wetted sensor 120b may include, pressure…”; para. 70, lines 2-10). 

Regarding claims 6 & 14, the joint of Ohmi, as modified above, reads on the additional limitations wherein the first flat surfaces (15, 16) are positioned on an inner side than the annular seal protrusions (7, 8), and the second flat surfaces (17, 18) are positioned on an outer side than the annular seal protrusions (see figs. 1-4).



Claims 7-9 & 15 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi in view of SGE Research (GB 1,326,445 A) and Anton. 
Regarding claim 7, Ohmi discloses (figs. 1-4) a joint assembly comprising: 
a joint member (1) forming a flow path (see fig. 1); 
a gasket (3) facing the joint member; and 
a tightening means (4) for connecting the joint member and the gasket, 
wherein a surface of the joint member facing the gasket includes a first flat surface (15), an annular seal protrusion (7) protruding from the first flat surface and a second flat surface (17) formed at a position more distant from gasket as compared with the first flat surface (col. 6, lines 9-11: “the outer faces 17, 18 are recessed from the respective inner flat faces 15, 16 by 0.02 mm”). 
Ohmi further disclose a clearance G2 (fig. 3) between the second flat surfaces (17, 18) and a part of the gasket (3) facing the second flat surfaces, explaining that “When the joint is tightened up properly, the outer clearance G2…diminishes to zero as shown in FIG. 4” (col. 5, lines 56-58); “the gasket 3 and the seal projections 7, 8 are so dimensioned as to eliminate the clearances G1, G2 between the gasket 3 and the joint members 1, 2 when the tightening torque reaches the proper value…the outer flat faces 17, 18 contact the gasket when the nut 4 is rotated through 68 degrees from the manually rotated positon as a reference position” (col. 6, lines 3-7).  
Ohmi does not explicitly disclose the additional limitations wherein the joint assembly is a closing stopper, wherein the gasket is a disc-shaped closing plate; or wherein a sensor is provided in at least any one of the second flat surface and a part of the closing plate facing the second flat surface.
SGE Research teaches (fig. 1) a joint assembly comprising a joint member (incl. 1 & 4) forming a flow path, a gasket (17) facing the joint member, and a tightening means (5) for connecting the joint member and the gasket. SGE Research also teaches (fig. 2) that the joint 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the joint assembly of Ohmi by providing the gasket as a disc-shaped closing plate, thereby resulting in a closing stopper arrangement, in view of the teachings of SGE Research, as the use of a known technique (i.e. adapting a joint for flow-through connection, having an annular gasket, as a closing stopper having instead a disc-shaped closing plate; as taught by SGE Research) to improve a similar device (i.e., the joint assembly of Ohmi) in the same way (e.g., to enable a user to seal the flow path at the joint when the joint is disconnected from a subsequent conduit). 
Anton teaches that sensors may be added to seals and joint members in conduit fittings, such sensors taking on a wide variety of forms and functions, as set forth in detail in the grounds of rejection for claim 1 above. For example, Anton suggests that strain or pressure sensors may be provided to a gasket / seal to monitor fitting take-up during installation and use, and that the locations of such sensors may be selected as a matter of design choice based on the sensor function and configuration. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to further modify the joint of Ohmi (i.e., the closing stopper of Ohmi in view of SGE Research above) by providing a sensor in at least any one of the second flat surface and a part of the gasket (the closing plate) facing the second flat surface, in view of the teachings of Anton, to enable a user to obtain and monitor feedback on the joint condition both during installation (e.g. proper bottoming / initially sufficient fitting pull-up, etc.) and in use (e.g. sustained-in-use fitting pull-up; stress and stress profiles; seal integrity, etc.), especially considering that Ohmi discloses that the second flat surface and the part of the gasket facing the second flat surface contact each other at proper torque / pull-up and Anton 
As a result, all of the limitations of claim 7 are met or otherwise rendered obvious. 

Regarding claim 8, the closing stopper of Ohmi, as modified above, reads on the additional limitation wherein the sensor is a strain sensor or a pressure sensor.
In particular, Anton suggests that such sensors may be strain sensors (e.g., para. 70, lines 23-26; para. 76, lines 7-10: “a strain gauge may be used for a non-wetted sensor 120b”) or pressure sensors (e.g. para. 64, lines 23-26: “a non-wetted sensor 120b may include, pressure…”; para. 70, lines 2-10). 

Regarding claims 9 & 15, the closing stopper of Ohmi, as modified above, reads on the additional limitations wherein the first flat surface (15) is positioned on an inner side than the annular seal protrusion (7), and the second flat surface (17) is positioned on an outer side than the annular seal protrusion (see figs. 1-4).

Claims 10-12 & 16-20 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi in view of Anton as applied to claims 4-6 & 14 above, and further in view of Minor et al. (US 5,581,019 A; hereafter Minor).
Regarding claims 10 & 16-18, Anton teaches a monitoring system (e.g. 128 in fig. 6; 3100 in fig. 12; 4100 in fig. 15) configured to receive and monitor data from the various sensors. 
With respect to the limitation of a communication unit receiving a signal from the sensor, Anton suggests an electronic device 128 (fig. 6; i.e. a “control and monitoring system 128”; see para. 61) may be configured to receive a signal from sensors 120 (e.g. via a wires / communication links 124 or otherwise wirelessly via BLUETOOTH, Wi-Fi, 2G, 3G, RFID, etc.; see para. 67 & para.  76, lines 14-18), thereby reasonably suggesting to one of ordinary skill 
With respect to the limitation of a determination unit, Anton teaches (para. 119) that a strain gauge may be used to detect strain changes during pull-up, that such strain gauges function as changes in resistance in response to change, which may be detected by the monitoring system (e.g. circuit 3100). Anton suggests that changes in stress as detected by the sensor may then be correlated to force loads, such that the monitoring system “may be used to determine that sufficient pull-up force has been applied or detect over or under torque conditions. After a fitting has been placed into service, the strain gauges may be used to detect changes in stress… as part of a fitting health verification”. This would suggest to a person having ordinary skill in the art that the monitoring system comprises a determination unit. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to provide a monitoring system monitoring loosening of the joint in fluid supply system equipment having a joint of Ohmi (as otherwise modified in view of Anton above to comprise at least one sensor), said monitoring system comprising a communication unit receiving a signal from the sensor, and a determination unit determining, e.g., if sufficient force / torque has been applied to the joint, in view of the teachings of Anton, as a combination of prior art elements (e.g. a monitoring system having communication and determination units, as in Anton; with a sensor-equipped conduit joint of Ohmi in view of Anton) according to known methods (i.e., as suggested by Anton) to yield predictable results (i.e. monitoring of the installation and in-use condition of the joint via the sensors). 
Anton may not be seen as explicitly teaching that the determination unit determines a pass/fail of a tightening state of the joint by comparing the signal received from the sensor with a given value. 

Minor teaches (figs. 13 & 14; col. 22, line 45 – col. 23, line 21) that a sensor’s percentage change in resistance correlates to a percentage change in “load retained” (fig. 13), and establishes a value (Lmin) indicating the point above which the amount of “load retained” must be kept to maintain a proper seal for a particular application. The monitoring system may perform regular scans of the sensors, each time determining a current Lx (load retained) value. If Lx > Lmin, the tightening state of the joint is determined acceptable (i.e. pass) and the monitoring continues. However, if Lx falls below Lmin, then the tightening state is determined to have failed, and a warning is given (step 114). Minor further suggests that, when a warning has been given, the monitoring system may “control valves or other devices to direct flow automatically around a flange or other device where a fault has been detected in order to maintain system operation”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the monitoring system of Anton (as provided above to monitor the joint of Ohmi in view of Anton) such that determination unit determines a pass/fail of a tightening state of the joint by comparing the signal received from the sensor (i.e. a percentage change in resistance correlating to a load retained by the joint) with a given value (a minimum load retained value), in view of the teachings of Minor, to provide the determination unit with a particular threshold at which a warning signal is given which may then be employed to control valves or other devices to direct flow automatically around the joint to maintain system operation (as suggested by Minor); or otherwise as the use of a known technique (i.e. determining a pass/fail of a joint tightening state by comparing a gasket sensor signal with a given value, via a determination unit, as in Minor) to improve a similar device (i.e. the monitoring 

Regarding claims 11 & 19, as discussed above, Minor further teaches that a warning is given when the tightening state is a fail (i.e. when Lx < Lmin; see Minor: col. 23, lines 15-21; fig. 14).

Regarding claims 12 & 20, Ohmi in view of Anton and Minor is seen as reading on or otherwise rendering obvious a fluid supply apparatus having the monitoring system according to claims 11 & 19 (i.e., the joints of Ohmi and Anton include flow paths which may be used to supply fluid; Anton teaches a variety of fluid supply arrangements in which such joints may be used [para. 2 & 3]; and Minor depicts a pipeline (fig. 12) which may be considered a fluid supply apparatus). 
Regarding the limitation wherein “a warning is given”, as discussed above, Minor further teaches that a warning may be given in a fluid supply apparatus when a tightening state of a joint is determined to have failed (i.e. when Lx < Lmin; col. 23, lines 15-21; fig. 14). 
Regarding the additional limitation wherein “a valve provided in the flow path including the joint is closed and opened”, as also discussed above, Minor teaches that that the monitoring system may employ the warning signal to “control valves or other devices to direct flow automatically around a flange or other device where a fault has been detected in order to maintain system operation”. 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid supply apparatus of Ohmi to further in include one or more valves which may be controlled by the monitoring system, in view of the teachings of Minor, to enable the system to direct flow automatically around the failed joint in order to maintain system operation, as further suggested by Minor. 

In this case, in view of Minor, it would be understood by a person having ordinary skill in the art that the monitoring system configured to “control valves… to direct flow automatically around a flange or other device where a fault has been detected in order to maintain system operation” may include opening or closing such valves (e.g. closing valves to prevent flow into the portion of the system where the failure has occurred; opening valves to divert the flow to a bypass portion to maintain system operation, etc.). 
Furthermore, as set forth in MPEP § 2114(II), the manner of operating the device does not differentiate apparatus claim from the prior art. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. In the instant case, the fluid supply apparatus as discussed above would be capable of giving a warning and having valves controlled (e.g. opened or closed). The specific method step wherein the valve is “closed and opened” appears to be merely a manner of operating the device which would not differentiate the apparatus claims from the prior art. 
As a result, the limitations of claims 12 & 20 are met, or otherwise rendered obvious. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538.  The examiner can normally be reached on Monday - Thursday, 9:00 AM - 5:00 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753